NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2010
                                      ___________

                           PATRICK DANIEL TILLIO, JR.,
                                           Appellant

                                            v.

               CEO GERRY KENT; DR. ROCIA NELL;
  NORRISTOWN STATE HOSPITAL; DEPARTMENT OF PUBLIC WELFARE
OF THE COMMONWEALTH OF PENNSYLVANIA; MONTGOMERY HOSPITAL;
                 MONTGOMERY COUNTY COURT
              ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-01436)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 10, 2012
                 Before: RENDELL, FUENTES, WEIS, Circuit Judges

                           (Opinion filed: September 6, 2012)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM.

      Pro se appellant Patrick Daniel Tillio, Jr., appeals the District Court’s dismissal

without prejudice of his “rambling and unclear” complaint for failure to comply with the
                                             1
requirement of Fed. R. Civ. P. 8(a) (“Rule 8”) that it be “a short and plain statement of

the claim showing that the pleader is entitled to relief.” In his complaint, Tillio alleges

that various defendants infringed upon his personal freedom by, among other things,

fraudulently violating his civil rights without cause and breaking into his home to install

surveillance equipment.

       Insofar as Tillio has effectively declared “his intention to stand on his complaint”

rather than take advantage of his leave to amend, the order is final and appealable, and we

have jurisdiction under 28 U.S.C. § 1291. Borelli v. City of Reading, 532 F.2d 950, 952

(3d Cir. 1976). See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992)

(appealing instead of amending within the time granted by the court is an election to

stand on the complaint).

       We review the District Court’s decision to dismiss a claim under Rule 8 for abuse

of discretion. In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Having

reviewed the record, we must agree with the District Court’s characterization of the

complaint as “rambling and unclear.” Tillio on appeal sheds no further light on his

claims and provides no basis for concluding that the District Court abused its discretion

in dismissing the complaint for failure to comply with Rule 8.

       Accordingly, we will affirm the District Court’s order.




                                              2